Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 1 of 47




                     EXHIBIT
                       34
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 2 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 3 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 4 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 5 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 6 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 7 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 8 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 9 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 10 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 11 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 12 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 13 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 14 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 15 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 16 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 17 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 18 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 19 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 20 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 21 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 22 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 23 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 24 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 25 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 26 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 27 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 28 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 29 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 30 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 31 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 32 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 33 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 34 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 35 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 36 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 37 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 38 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 39 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 40 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 41 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 42 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 43 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 44 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 45 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 46 of 47
Case 19-03452 Document 1-15 Filed in TXSB on 05/03/19 Page 47 of 47
